DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 8/23/2021 has been fully considered. Claims 10-14 are cancelled and claims 1-9 are pending.

Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Gong et al (US 2021/0045658) and Kotsubo et al (US 2010/0003474) do not disclose the light-permeable openings being selected in their number and/or orientation so that the at least one illuminatable structure can be backlighted and the at the same time being selected so that the at least one illuminatable structure approximately visually appears like a continuous metal area in combination with the other limitations of the claim.
Gong is a device for transmitting electronic and magnetic signals and Kotsubo is an electromagnetic wave shielding member using a light source for backlighting.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785